Mikoll, J.
Appeal from a judgment of the County Court of Tompkins County (Barrett, J.), rendered May 18, 1990, upon a verdict convicting defendant of the crime of grand larceny in the fourth degree.
Defendant’s conviction of grand larceny in the fourth degree arose out of events that occurred on December 21, 1989 at a department store in a shopping mall in Tompkins County. Testimony revealed that defendant served as the lookout for two codefendants, who allegedly engaged in a scheme involving removal of a filing cabinet from its box, placing 29 Nintendo games, two VCRs and two VCR movies, valued at $2,250, in the filing cabinet box and then purchasing the box at the filing cabinet price. Defendant contends on this appeal that the evidence was insufficient to support the jury verdict, that the charge to the jury on circumstantial evidence was erroneous and that the submission of a written copy of the charge to the jury was reversible error. We disagree.
Although the testimony of witnesses was inconsistent, it was not hopelessly contradictory (see, People v Politi, 161 AD2d 1045, 1047, lv denied 76 NY2d 863) and questions of credibility were properly left for resolution by the jury (see, People v Wells, 159 AD2d 799). Viewing the evidence in the light most favorable to the People (see, supra), it was legally sufficient to support the verdict and not against the weight of the evidence (see, supra).
Because defendant did not object to the jury charge, any issue regarding the charge has not been preserved for appellate review (see, People v McChesney, 160 AD2d 1045). Moreover, the failure to give a circumstantial evidence charge was not error because there was direct evidence of defendant’s guilt before the jury (see, People v Greiner, 156 AD2d 813, 816-817, lv denied 75 NY2d 919). Finally, County Court did not err in submitting the entire charge in writing to the jury during its deliberations with the consent of defendant (see, People v Bess, 107 AD2d 844, 846).
*984Judgment affirmed. Mahoney, P. J., Mikoll, Levine, Crew III and Harvey, JJ., concur.